Case: 13-10551      Document: 00512469914         Page: 1    Date Filed: 12/12/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 13-10551                         December 12, 2013
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk

DELORIS PHILLIPS,

                                                 Plaintiff-Appellant

v.

FEDERAL BUREAU OF INVESTIGATION,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:13-CV-1571


Before HIGGINBOTHAM, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM: *
       Deloris Phillips, proceeding pro se, filed a complaint against the Federal
Bureau of Investigation as well as numerous other pleadings. Citing a prior
order barring Phillips from filing documents without leave of court, the district
court struck Phillips’s pleadings. The court denied a subsequent motion for
leave and ordered the case administratively closed. The court also denied
Phillips leave to proceed in forma pauperis (IFP) on appeal, certifying that the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-10551     Document: 00512469914     Page: 2   Date Filed: 12/12/2013


                                  No. 13-10551

appeal was not taken in good faith. Phillips now moves this court to appeal
IFP and for appointment of counsel.
      By moving to proceed IFP on appeal, Phillips challenges the district
court’s certification. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
She also moves for appointment of counsel.
      Phillips provides only conclusory arguments that the district court erred,
without citations to the record and without reference to any relevant legal
authorities. Instead, as in her earlier appeal in Phillips v. United Parcel Serv.,
No. 12-11126 (5th Cir. 2013), and as in her district court pleadings in this and
two prior lawsuits against UPS, Phillips’s brief offers nothing more than
fantastic allegations of a white supremacist conspiracy against her. She also
accuses the district court and this court of punishing her for speaking out
against racism, protecting UPS, and aiding corruption. Her appeal fails to set
forth any issue of arguable legal merit and is, therefore, frivolous. See Howard
v. King, 707 F.2d 215, 220 (5th Cir. 1983). Her motion to proceed IFP is denied,
and we dismiss her appeal as frivolous. See 5TH CIR. R. 42.2. Her motion for
appointment of counsel is also denied.
      This matter represents the latest of several attempts by Phillips to assert
frivolous claims of a wide-ranging conspiracy against her by UPS and others.
Phillips made similar allegations in two prior suits against UPS, and she
raised similar claims in her appeal of the dismissal of one of those suits. That
appeal was dismissed as frivolous, and we cautioned Phillips that frivolous
filings and the use of abusive and insulting language would result in sanctions.
Phillips v. United Parcel Serv., No. 12-11126, slip op. at 1-2 (5th Cir. Sept. 19,
2013). As noted, the district court previously barred her from filing further
pleadings without leave of court, an order she ignored by bringing the instant
complaint against the FBI without leave.



                                         2
    Case: 13-10551     Document: 00512469914      Page: 3    Date Filed: 12/12/2013


                                  No. 13-10551

      In addition, this court issued an order in No. 12-11126, and an order in
the instant appeal, barring Phillips from contacting the clerk of court and
directing the clerk not to accept unauthorized, unsolicited, or repetitive filings.
These orders were the result of Phillips’s practice of repeatedly calling the clerk
of court to argue the merits of her appeal and of leaving messages asserting a
conspiracy regarding her appeal.
      However, despite Phillips’s repeated attempts to bring the same
frivolous claims and her abuse of the judicial system, our previous sanction
warning and our previous order barring her from contacting the clerk of court
were issued only after Phillips brought the instant suit and only after she
appealed the district court’s denial of leave to proceed IFP.         Accordingly,
Phillips is again warned that future frivolous filings will invite the imposition
of progressively more severe sanctions, which may include dismissal, monetary
sanctions, and restrictions on her ability to file pleadings in this court and any
court subject to this court’s jurisdiction. In order to avoid the imposition of
additional sanctions, Phillips should review any pending appeals and actions
and move to dismiss any that are frivolous.
      APPEAL      DISMISSED        AS   FRIVOLOUS;          MOTIONS      DENIED;
SANCTION WARNING ISSUED.




                                        3